* * * * * v *
At the hearing held in this matter, the petitioner testified that he was employed by the respondent as a ear repairer at its Elizabethport shops and that on November 1st or 2d, 1926, he lifted up a jack while working on a car and injured *720his back and right side. There also testified in behalf of the petitioner two witnesses who said that he complained to them of having strained his back, but their recollection of the date of this conversation appeared very hazy.
The evidence adduced on behalf of the respondent, Central Eailroad Company of New Jersey, showed that although petitioner had been in its employ, it had never received any notice of the accident alleged to have occurred on said dates and showed, furthermore, that the petitioner had- not appeared for work on either of the said dates on which the said accident is alleged to have occurred.
In view of the character of the evidence adduced at the hearing, as well as the credibility of the witnesses who appeared on behalf of the respective parties, I do find and determine as follows:
That petitioner did not sustain any injuries as a result of the accident alleged to have occurred on November 1st or 2d, while in the employ of the Central Eailroad Company of New Jersey, and that the said respondent, the Central Eailroad Company of New Jersey, never had any notice of the occurrence of said accident.
i'fi :!< ijc £ :¡;
Hakry J. Goas, Deputy Commissioner.